Title: To George Washington from Francis Barber, 21 February 1781
From: Barber, Francis
To: Washington, George


                        
                            Sir
                            Mendham huts Feby 21st 1781
                        
                        I yesterday morning received your Excellency’s letter adressed to the commanding officer of the brigade
                            respecting the formation of the two Light and three other companies. The present circumstances of the brigade will, I
                            fear, not afford the companies to be larger than forty men each, especially the three battalion companies, yet you may
                            rely upon it that every exertion is making to comply with the order punctually. I shall be happy to receive your
                            Excellency’s orders in proper season to enable me to pay a timely obedience. This I mention, on account of your letter
                            which was dated the 16th not arriving before the 20th.
                        The Commissioners have renewed their investigation of the soldiers enlistments, a business
                            attended with great perplexity. There is scarcely a single man who does not apply for his discharge & evidences
                            are even produced to invalidate explicit enlistments. Most of the men bring witnesses from the country, who conduct rather
                            in the stile of advocates.
                        If your Excellency’s orders for the command for  this brigade be private, it will be
                            proper to direct them to myself. If they be adressed to the commanding officer of the line, they are
                            liable to be broken open, under some pretence or other, which was the case with your last letter. I am Sir, with perfect
                            esteem & respect your Excellency’s most obedient & very humble servant
                        
                            F. Barber
                            Lieut. Col. Com. Brig.
                        
                        
                            P.S. Colonel Dayton has not yet arrived.
                        

                    